DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00153-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MID CENTURY INSURANCE 
COMPANY OF TEXAS,§
	APPEAL FROM THE 123RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

BRIDGETTE RAMIREZ AND
ANGELA CUELLO,§
	SHELBY COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION (1)
	Appellant filed a motion to dismiss this appeal, and all other parties to the appeal have been
given notice of the filing of the motion.  In its motion, Appellant states that the parties have resolved
all issues presented for appeal and that Appellant has paid the judgment.  Because Appellant has met
the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered July 10, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)



1.  See Tex. R. App. P. 47.1.